

EXHIBIT 10.2


2016 STOCK PLAN
FOR NON-EMPLOYEE DIRECTORS
OF HONEYWELL INTERNATIONAL INC.


STOCK OPTION AWARD AGREEMENT


STOCK OPTION AWARD AGREEMENT made in Charlotte, North Carolina, as of [GRANT
DATE] (“Grant Date”), between Honeywell International Inc. (the “Company”) and
[DIRECTOR NAME] (“Director”).


1.Grant of Option. The Company has granted you an Option to purchase [NUMBER]
Shares of Common Stock, subject to the provisions of this Agreement and the 2016
Stock Plan for Non-Employee Directors of Honeywell International Inc. This
Option is a nonqualified Option for federal income tax purposes.


The Stock Option Plan Details for this grant can be found on the Morgan Stanley
StockPlan Connect website at www.stockplanconnect.com. The Company reserves the
right to change or correct any information contained on the Morgan Stanley
StockPlan Connect website to reflect the terms of the Award actually made by the
Company on the Grant Date or the Plan.


2.Exercise Price. The purchase price of the Shares covered by the Option will be
$[EXERCISE PRICE] per Share.


3.Vesting. Subject to the earlier vesting of the Option as provided below upon
your voluntary termination from the Company’s Board of Directors on or after
your 10th anniversary as a Board member in good standing, death or Disability,
or a Change in Control, the Option will become exercisable as follows: to the
extent of 25% of the Shares specified in paragraph 1 of this Agreement on each
of [April 15th immediately preceding the 1st anniversary of Grant Date], [April
15th immediately preceding the 2nd anniversary of Grant Date], [April 15th
immediately preceding the 3rd anniversary of Grant Date], [April 15th
immediately preceding the 4th anniversary of Grant Date].


4.Term of Option. The Option must be exercised prior to the close of the New
York Stock Exchange (“NYSE”) on the day before the tenth anniversary of the
Grant Date (the “Expiration Date”), subject to earlier termination or
cancellation as provided below. If the NYSE is not open for business on the
Expiration Date, the Option will expire at the close of the NYSE on the business
day immediately preceding the Expiration Date.


5.Payment of Exercise Price. You may pay the Exercise Price by cash, certified
check, bank draft, wire transfer, postal or express money order, or any other
alternative method specified in the Plan and expressly approved by the
Committee. Notwithstanding the foregoing, you may not tender any form of payment
that the Committee determines, in its sole and absolute discretion, could
violate any law or regulation.


6.Exercise of Option. Subject to the terms and conditions of this Agreement, the
Option may be exercised by providing notice to the Company by contacting the
Director - Executive Compensation, or the Corporate Secretary. If the Option is
exercised after your death, the Company will deliver Shares only after the
Committee has determined that the person exercising the Option is the duly
appointed executor or administrator of your estate or the person to whom the
Option has been transferred by your will or by the applicable laws of descent
and distribution.





--------------------------------------------------------------------------------



7.Termination, Retirement, Disability or Death. The Option will vest and remain
exercisable as follows:


Event
Vesting
Exercise
Termination of service due to death
Immediate vesting as of death.
Expires on original expiration date.


Termination of service due to Disability
Immediate vesting as of incurrence of Disability.
Expires on original expiration date.


Retirement at or after age 75
Immediate vesting as of retirement.
Expires on original expiration date.


Voluntary termination of director service (other than due to death, Disability,
or retirement at or after age 75) on or after the 10th anniversary as a Board
member in good standing1


Immediate vesting as of termination.
Expires earlier of (i) original expiration date, or (ii) 3 years after
termination. If you die or incur a Disability prior to end of this 3-year
period, expires earlier of (i) original expiration date, or (ii) later of 3
years after termination or 1 year after death or Disability


Voluntary termination of director service (other than due to death, Disability
or retirement at or after age 75) before the 10th anniversary as a Board member,
or at any time as a Board member not in good standing2


Unvested Option forfeited as of termination.
Expires earlier of (i) original expiration date, or (ii) 3 months after
termination. If you die or incur a Disability prior to end of this 3-month
period, expires earlier of (i) original expiration date, or (ii) 1 year after
death or Disability.


Involuntary termination of director service other than for death, Disability, or
retirement at or after age 75Unvested Option forfeited as of termination.Expires
earlier of (i) original expiration date, or (ii) 3 years after termination. If
you die or incur a Disability prior to end of this 3-year period, expires
earlier of (i) original expiration date, or (ii) later of 3 years after
termination or 1 year after death or Disability.



1 Determined in the sole and absolute discretion of the Committee.
2 Determined in the sole and absolute discretion of the Committee.







--------------------------------------------------------------------------------





8.Change in Control. In the event of a Change in Control, any portion of the
Option that has not vested as of the date of Change in Control will immediately
become exercisable in full. If your service as a director of the Company
terminates for any reason following a Change in Control, that termination will
be treated as a retirement from the Board of Directors at or after age 75 for
purposes of Section 7 above.


9.Withholdings. The Company will have the right, prior to the issuance or
delivery of any Shares in connection with the exercise of the Option, to
withhold or demand from you the amount necessary to satisfy applicable tax
requirements, as determined by the Committee.


10.Transfer of Option. You may not transfer the Option or any interest in the
Option except by will or the laws of descent and distribution or except as
permitted by the Committee and as specified in the Plan.


11.Adjustments. Any adjustments to the Option will be governed by Section 9 of
the Plan.


12.Restrictions on Exercise. Exercise of the Option is subject to the conditions
that, to the extent required at the time of exercise, (a) the Shares covered by
the Option will be duly listed, upon official notice of issuance, upon the NYSE,
and (b) a Registration Statement under the Securities Act of 1933 with respect
to the Shares will be effective. The Company will not be required to deliver any
Common Stock until all applicable federal and state laws and regulations have
been complied with and all legal matters in connection with the issuance and
delivery of the Shares have been approved by counsel of the Company.


13.Disposition of Securities. By accepting the Award, you acknowledge that you
have read and understand the Company’s policy, and are aware of and understand
your obligations under U.S. federal securities laws in respect of trading in the
Company’s securities. You agree not to sell Shares (including by using the
Company’s “cashless exercise” program for the Option, or any successor program)
at any time when you possess material nonpublic information with respect to the
Company or when doing so would otherwise result in a violation of securities
law. The Company will have the right to recover, or receive reimbursement for,
any compensation or profit realize on the exercise of the Option or by the
disposition of Shares received upon exercise of the Option to the extent that
the Company has a right of recovery or reimbursement under applicable securities
laws.


14.Plan Terms Govern. The exercise of the Option, the disposition of any Shares
received upon exercise of the Option, and the treatment of any gain on the
disposition of these Shares are subject to the terms of the Plan and any rules
that the Board of Directors and the Committee may prescribe. The Plan document,
as may be amended from time to time, is incorporated into this Agreement.
Capitalized terms used in this Agreement have the meaning set forth in the Plan,
unless otherwise stated in this Agreement. In the event of any conflict between
the terms of the Plan and the terms of this Agreement, the Plan will control
unless otherwise stated in this Agreement. By accepting the Award, you
acknowledge receipt of the Plan and the prospectus, as in effect on the date of
this Agreement.


15.Personal Data.


a.  By entering into this Agreement, and as a condition of the grant of the
Option, you expressly consent to the collection, use, and transfer of personal
data as described in this Section to the full extent permitted by and in full
compliance with applicable law.


b.  You understand that the Company holds, by means of an automated data file,
certain personal information about you, including, but not limited to, name,
home address and telephone number, date of birth, social insurance number,
salary, nationality, job title, any shares or directorships held, details of all
options or other entitlement to shares awarded,



--------------------------------------------------------------------------------



canceled, exercised, vested, unvested, or outstanding in your favor, for the
purpose of managing and administering the Plan (“Data”).


c.  You further understand that part or all of your Data may be also held by the
Company’s Affiliates, pursuant to a transfer made in the past with your consent,
in respect of any previous grant of options or awards, which was made for the
same purposes of managing and administering of previous award/incentive plans,
or for other purposes.


d.  You further understand that the Company and its Affiliates will transfer
Data among themselves as necessary for the purposes of implementation,
administration, and management of your participation in the Plan, and that the
Company or its Affiliates may transfer data among themselves, and/or each, in
turn, further transfer Data to any third parties assisting the Company in the
implementation, administration, and management of the Plan (“Data Recipients”).


e.  You understand that the Company or its Affiliates, as well as the Data
Recipients, are or may be located in your country of residence or elsewhere,
such as the United States. You authorize the Company or its Affiliates, as well
as the Data Recipients, to receive, possess, use, retain, and transfer Data in
electronic or other form, for the purposes of implementing, administering, and
managing your participation in the Plan, including any transfer of such Data, as
may be required for the administration of the Plan and/or the subsequent holding
of Shares on your behalf, to a broker or third party with whom the Shares may be
deposited.


f.  You understand that you may show your opposition to the processing and
transfer of your Data, and, may at any time, review the Data, request that any
necessary amendments be made to it, or withdraw your consent herein in writing
by contacting the Company. You further understand that withdrawing consent may
affect your ability to participate in the Plan.


16.Discretionary Nature and Acceptance of Award. By accepting this Award, you
agree to be bound by the terms of this Agreement and acknowledge that:


a.  The Company is granting your Option, and this Agreement is not derived from
any preexisting labor relationship between you and the Company, but rather from
a mercantile relationship.


b. The Company may administer the Plan from outside your country of residence
and United States law will govern all Options granted under the Plan.


c. Benefits and rights provided under the Plan do not constitute regular or
periodic payments.


17.Limitations. Nothing in this Agreement or the Plan gives you any right to
continue as a member of the Board of Directors of the Company or will prejudice
the rights of the Board of Directors or shareowners of the Company with respect
to your nomination and election. Payment of Shares is not secured by a trust,
insurance contract or other funding medium, and you do not have any interest in
any fund or specific asset of the Company by reason of the Option. You have no
rights as a shareowner of the Company pursuant to the Option until Shares are
actually delivered you.


18.Incorporation of Other Agreements. This Agreement and the Plan constitute the
entire understanding between you and the Company regarding the Option. This
Agreement supersedes any prior agreements, commitments or negotiations
concerning the Option.





--------------------------------------------------------------------------------



19.Severability. The invalidity or unenforceability of any provision of this
Agreement will not affect the validity or enforceability of the other provisions
of the Agreement, which will remain in full force and effect. Moreover, if any
provision is found to be excessively broad in duration, scope or covered
activity, the provision will be construed so as to be enforceable to the maximum
extent compatible with applicable law.


20.Governing Law. The Plan, this Agreement, and all determinations made and
actions taken under the Plan or this Agreement shall be governed by the internal
substantive laws, and not the choice of law rules, of the State of Delaware and
construed accordingly, to the extent not superseded by applicable federal law.


21.Acknowledgements and Acceptance. By accepting this Agreement, you agree to
the following: (i) you have carefully read, fully understand and agree to all of
the terms and conditions described in this Agreement, the Plan, the Plan’s
prospectus and all accompanying documentation; and (ii) you understand and agree
that this Agreement and the Plan constitute the entire understanding between you
and the Company regarding the Option, and that any prior agreements, commitments
or negotiations concerning the Option are replaced and superseded.


To retain this Award, you must accept it on the Morgan Stanley StockPlan Connect
website.


_________________________________
Director Name



